Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 1 of 14 PagelD 15

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA

CASE NO. 2018-CA-2395-16K-G
KEESHA RICHARDSON,

FIDELA DENNY, and
MARIA HUMPHREYS

Plaintiffs,
VS.

OFFICE OF THE SEMINOLE COUNTY
TAX COLLECTOR,

Defendant.
: /

NOTICE OF FILING NOTICE OF REMOVAL
PLEASE TAKE NOTICE that on the date set forth on the Certificate of Service, Defendant, Office of

the Seminole County Tax Collector, by and through 28 U.S.C. §§1441 and 1446, has filed its Notice of
Removal with the office of the Clerk of the United States District Court, Middle District of Florida, Civil
Division. A true and correct copy of the Notice of Removal is attached hereto as Exhibit “A”, in accordance
with 28 U.S.C. §1446(d).

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on October 9, 2018, I electronically filed the foregoing via the Florida

Courts eFiling Portal which wili furnish a true and correct copy of the foregoing via Email to: Carlos Burruezo,
Esq. at Burruezo & Burruezo, PLL, 941 Lake Baldwin Lane, Suite 102, Orlando, FL 32814 and at

carlos@burruezolaw.com and louis@burruezolaw.com.

{si Richard Sierra

RICHARD D. SYERRA, ESQ,

Florida Bar No, 0937029

766 N. Sun Drive, Ste 1090

Lake Mary, Florida 32746

Telephones: (407) 399-8619

Email: richard.sierra@seminolecounty.tax
Email: keliy.rose@seminolecounty.tax
Attorney for Defendant
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 2 of 14 PageID 16

 

EXHIBIT A
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
CASE NO.

KEESHA RICHARDSON,
FIDELA DENNY, and
MARIA HUMPHREYS,

Plaintiffs,
vs.
OFFICE OF THE SEMINOLE COUNTY
TAX COLLECTOR,

Defendant.

/
NOTICE OF REMOVAL

 

COMES NOW the Defendant, OFFICE OF THE SEMINOLE COUNTY TAX
COLLECTOR (“SCTC”), and files this Notice of Removal of an action pending in the Cirouit Court
of the Highteenth Judicial Circuit in and for Seminole County, Florida, Civil Division, to the Direct
Court of the United States, Middle District of Florida, Orlando Division, being the district and
division in which the action is pending, and shows: |

L. An action was commenced against Defendant, SCTC, in the Circuit Court for
Seminole County, Florida, in Keesha Richardson, Fidela Denny, and Maria Humphreys v. Office of
the Seminole County Tax Collector, Case Number 2018-CA-2395-16K-G,

2. All process, pleadings, and papers that have been filed and served in that action are
attached to this Notice. This consists of the following:

A, Complaint and Demand for Jury Trial

3. The Summons and Complaint against K&R were served on SCTC on September 17,
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 3 of 14 PageID 17

EXHIBIT A
2018. This Notice is timely filed within 30 days from SCTC’s receipt of service.

4, This Court has original jurisdiction of the action under the provisions of 28 U.S.C.
§1441 and the action may be removed to this Court by defendant under the provisions of 28 U.S.C.
$1441, in that it is a civil action of which the District Courts have original jurisdiction founded ona
claim or right arising under the laws of the United States.

5. The allegations against SCTC are founded on the First Amendment of the United
States Constitution and under 42 U.S.C. §1981.

WHEREFORE, Defendant, SCTC, asks that the above action be removed from the Circuit

Court for Seminole County, Florida to this Court.

Dated: October 9, 2018

Respectfully submitted,

/s/ Richard Sierra

Richard D. Sierra, Esquire

Florida Bar No. 0937029

766 N. Sun Drive, Ste 1090

Lake Mary, FL 32746

Tel. 407-399-8619

Email: richard. sierra@seminolecounty.tax
Email: kelly.rose@seminolecounty.tax
Counsel for Defendant
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 4 of 14 PageID 18

EXHIBIT A
CERTIFICATE OF SERVICE
THEREBY CERTIFY that on October 9, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system and I further certify that I furnished a notice of
electronic filing and complete service of the foregoing as required by Fed.R.Civ.P. 5 to: Carlos
Burruezo, Esq. at Burruezo & Burruezo, PLL, 941 Lake Baldwin Lane, Suite 102, Orlando, FL

32814 and at carlos@burruezolaw.com and louis@burruezolaw.com.

{s/ Rickard Sierra

RICHARD D, SIERRA, ESQ.
Florida Bar No. 0937629
Counsel for Defendant
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 5 of 14 PageID 19

oe

| Filing # 77483393 E-Filed 09/05/2018 05:15:19 PM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA

KEESHA RICHARDSON,

FIDELA DENNY, and

MARIA HUMPHREYS

, CASE NO.
Plaintiffs,

V.

OFFICE OF THE SEMINOLE COUNTY
TAX COLLECTOR

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

COME NOW, Plaintiffs, KEESHA RICHARDSON ("Richardson"), FIDELA DENNY (“Denny”),
and MARIA HUMPHREYS (“Humphreys”), by and through their undersigned counsel, and
hereby sue Defendant, OFFICE OF THE SEMINOLE COUNTY TAX COLLECTORS (“SCTC’}, a Florida
public entity, alleging as follows:

Jurisdiction, Parties and Venue

1. This is an action for damages in excess of $15,000.00, exclusive of interest,
attorneys’ fees and costs.

2. Plaintiff Richardson is an individual! who resides in Volusia County, Florida and
was previously employed by Defendant SCTC. -

3. Plaintiff Richardson is an African-American female.

4, Plaintiff Denny is an individual who resides in Seminole County, Florida and was
previously employed by Defendant SCTC.

5. Plaintiff Humphreys is an individual who resides in Seminole County, Florida and

was previously employed by Defendant SCTC.
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 6 of 14 PagelD 20

—, ~~

é. Defendant SCTC is a Florida public entity currently managed by the Seminole
County Tax Collector, Joel Greenberg (“Mr. Greenberg’), with its main office located at 1101 E.
1* Street, Sanford, Seminole County, At all relevant times, SCTC has continuously employed
more than 715 people.

7. This Court has jurisdiction over these claims based on the First Amendment of
the United States Constitution, Florida Civil Rights Act of 1992 ("FCRA"), Fla, Stat. 760,01 et. seq.,
and Civil remedies under 42 U.S.C, § 1981. This Court has jurisdiction pursuant to § 26.012{2\a},
Fiorida Statutes, as the matter in controversy, arising out of 42 U.S.C. $ 1981, exceeds
915,000.00. This action is therefore not recognizable by the county courts.

8. Venue is proper as all of the actions that gave rise to this action occurred or
accrued in Seminole County, Florida and the Defendant is located in Seminole County, Florida.

9. All conditions precedent to the commencement of this action have been
performed, have occurred, have been excused and/or waived.

Exhaustion of Administrative Remedies

10. Prior to the filing of this civil action, Plaintiff Richardson timely filed a Charge of
Discrimination with the Equal Employment Opportunity Commission, which was dually fited
with the Florida Commission on Human Relations (“FCHR’). A copy of the Charge is attached
as Exhibit A.

141. More than 180 days have elapsed since the filing of the charge with the FCHR
and, therefore, Plaintiff Richardson is entitled to file suit under the FCRA.

General Factual Allegations

12, Plaintiff Richardson began her employment with SCTC in September 1997 as a
Customer Service Representative, and most recently served as a Branch Manager. Richardson
worked for SCTC for over 19 years, starting as a customer service representative, then later
promoted to work leader, and eventually becoming the Lake Mary Branch Manager.

2
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 7 of 14 PageID 21

, —

13. Plaintiff Denny began her employment with SCTC in October 2006, and most
recently served as a Branch Manager. Denny's performance consistently met or exceeded
expectations.

14. Plaintiff Humphreys began her employment with SCTC in December 1997 and
most recently served as a Supervisor. Humphreys worked for SCTC for 19 years, Was an
exemplary employee, having received above-average ratings on her performance evaluations,

15. All three Plaintiffs were employed with SCTC under the former Seminole County
Tax Collector, Ray Valdes (“Mr. Valdes").

16. All three Plaintiffs campaigned and supported the re-election of the former
Seminole County Tax Collector, Mr. Valdes, during the 2016 election cycle.

17, Richardson supported Mr. Valdes from June through September 2016 by
attending promotional campaign events and debates, and by holding signs up in public
promoting his re-election. Richardson participated in campaign events that were held during
non-working hours. Mr. Greenberg was present at the same events as Richardson and
therefore witnessed her efforts to support the re-election of Mr. Valdes. Additionally, Mr.
Greenberg's staff members were present at many of the events and saw Richardson supporting
Mr. Valdes.

18. Denny supported Mr. Valdes in July and August 2016 by walking precincts asking
for votes, waiving signs at the polls, and displaying signs on her vehicle promoting his re-
election. Denny also became active on her Facebook profile in support of Mr. Valdes,
Specifically, Denny uploaded various pictures of signs supporting Mr. Valdes, and videos of him
speaking at the Republican Convention in Cleveland, Ohio. Denny also asked her social media
contacts to vote for Mr. Valdes and rebutted false information she had heard being spread
about Mr. Valdes. Denny participated in campaign events that were held during non-working

hours. Upon information and belief, Mr. Greenberg saw Denny's social media posts su pporting

3
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 8 of 14 PagelID 22

AR, —

the re-election of Mr. Valdes. Additionally, Mr. Greenberg's staff members were present at
many of the events and saw Denny supporting Mr. Valdes,

19. Humphreys supported Mr. Valdes in June and July 2016 by holding a sign in front
of the Lake Mary Public Library and handing out campaign collateral while walking precincts.
Humphreys participated in campaign events that were heid during non-working hours. Mr.
Greenberg saw Humphreys supporting Mr. Valdes in front of the Lake Mary Public Library.
Additionally, Mr. Greenberg’s staff members were present at many of the events and saw
Humphreys supporting Mr. Valdes.

20. For the ten years prior to Mr. Greenberg’s election, Plaintiff Richardson was
involved in “round table” meetings where she was allowed to meet with Mr. Valdes and other
Branch Managers to discuss updates on her location. Upon Mr. Greenberg’s appointment to
office, Branch Managers were ho longer allowed to participate in round table meetings with
Mr. Greenberg.

21. During Mr. Greenberg's transition into office, Richardson was given the
impression that she would be considered for a promotion to Director of Branch Operations, but
Amy Tyler was given the promotion. Ms. Tyler, who is Caucasian, did not campaign for Mr.
Valdes.

22. Under Mr. Valdes, Richardson had been allowed to work a set schedule without
having to work after 5:15PM. Once Mr. Greenberg was appointed, Plaintiff Richardson was
assigned extended hours by Ms. Tyler under the threat of termination. However, SCTC allowed
another Manager, Paula Prevatt, who is Caucasian, to refuse working extending hours without
consequences. Richardson lodged a complaint about her new hours to Mr. Greenberg, but he
assured her that ft was a temporary “BETA” test and praised her performance.

23. On May 12, 2017, Plaintiff Richardson was terminated “at the will of the tax

collector” despite Mr. Greenberg having previously praised her performance. Richardson was

4
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 9 of 14 PageID 23

~~ —,

replaced by Sonya Jones, who is Caucasian. Ms. Jones had been working directly under Ms.
Prevatt before she was promoted to Richardson's position.

24, Plaintiff Denny was accused of “unethical” behavior for campaigning for her
then boss, Mr. Valdes, and was terminated on Mr. Greenberg's fourth day in office, which was
January 6, 2017, Plaintiff Denny was told her termination was, “at the will of the Tax Collector.”

25. On January 6, 2017, Mr. Greenberg’s fourth day in office, Plaintiff Humphreys was
also terminated, “at the will of the Tax Collector.” When the State of Florida investigated the
reason for Denny's dismissal as she applied for unemployment, Greenberg's office responded
as to why Denny was fired. His office responded, “her position was being closed,” when in fact,
a younger person was promoted to fill her position.

26.  Asaresultof the matters hereinafter described, Plaintiffs were required to retain
the legal services of Burruezo and Burruezo, PLLC, to represent them in this cause and are
bound and obligated to pay their attorneys a reasonable fee for their services.

~ Violati ir endmen m_of Spe s 1 Plainti

27. Plaintiffs repeat and reallege paragraphs 1 through 26 above as though fully set
forth herein.

28. This is a cause of action for abridging the freedom of speech protected by the
First Amendment of the United States Constitution.

29. Plaintiffs engaged in their protected right to publicly campaign for the re
election of then Seminole County Tax Collector, Mr. Valdes.

30. Mr. Greenberg became aware of the Plaintiffs’ support of Mr. Valdes’s bid for re-
election.

31. Plaintiffs were subjected to adverse employment actions after Mr. Greenberg
was appointed to office with the knowledge that they had expressed their support for Mr.

Valdes,
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 10 of 14 PageID 24

32.  SCTC retaliated against Plaintiffs for expressing their support of Mr. Valdes’
campaign for public office by terminating ail of them.

33. Asa direct and proximate resuit of the unlawful prohibition of speech to which
Plaintiffs were subjected, Plaintiffs have suffered damages, including the loss of compensation,
mental anguish and emctional distress, and loss of enjoyment of life. They have also incurred,
and will continue to incur, legal fees and costs associated with the vindication of their rights.

WHEREFORE, Plaintiffs demand judgment against Defendant for back pay and other
economic damages, front pay, compensatory damages, costs, interest, and reasonable
attorney’s fees, along with such other relief as this Court deems just and proper.

‘ount II - : Race Discri n (as to Plaintiff Richardson onl

34. Plaintiff Richardson repeats and realleges paragraphs 7 through 26 above as
though fully set forth herein.

35, This is a cause of action for unlawful discrimination under the FCRA.

36. Plaintiff Richardson is a member of a protected category because she is African-
American.

37. Defendant intentionally discriminated against Plaintiff Richardson because of
her race, as set forth in the preceding paragraphs, in violation of the FCRA.

38. _—_— Plaintiff Richardson was subjected to an adverse employment action when she
terminated.

39. SCTC treated Caucasian Branch Managers more favorably than Plaintiff
Richardson.

40. At all material times, Plaintiff Richardson was qualified to perform the essentia
duties of her position.

41. As adirect and proximate result of the unlawful discrimination to which Plaintiff
Richardson was subjected, she has suffered damages, including the loss of compensation,

6
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 11 of 14 PagelID 25

ae, ee,

mental anguish and emotional distress, and loss of enjoyment of life. Plaintiff Richardson also
has incurred, and will continue to incur, legal fees and costs associated with the vindication of
her rights.

WHEREFORE, Plaintiff Richardson demands judgment against Defendant for back pay
and other economic damages, front pay, compensatory damages, costs, interest, and

reasonable attorney's fees, along with such other relief as this Court deems just and proper.

a - i inat der 42 U.S.C. § 1981 (as to Plaintiff
Richardson only)

42. Plaintiff Richardson repeats and realleges paragraphs 1 through 26 above as
though fully set forth herein.

43. This is a cause of action for unlawful race discrimination in employment under
42 U.S.C. § 1981.

44, SCTC terminated Richardson based on her race, as set forth in the preceding
paragraphs, in violation of 42 U.S.C. § 1987.

45. SCTC promoted a Caucasian individual over Plaintiff Richardson and replaced
Plaintiff Richardson with another Caucasian individual.

46. Plaintiff Richardson's race was a motivating factor in the decision to terminate
her.

47, Atall material times, Plaintiff Richardson was qualified to perform the essential
duties of her position.

48. Asadirect and proximate result of the unlawful discrimination to which Plaintiff
Richardson was subjected, she has suffered damages, including the loss of compensation,
mental anguish and emotional distress, and loss of enjoyment of life. Plaintiff Richardson also
has incurred, and will continue to incur, legal fees and costs associated with the vindication of

her rights.
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 12 of 14 PagelD 26

a,

WHEREFORE, Plaintiff Richardson demands judgment against Defendant for back pay

and other economic damages, front pay, compensatory damages, costs, interest, and

reasonable attorney's fees, along with such other relief as this Court deems just and proper.

WHEREFORE, Plaintiffs, Richardson, Denny, and Humphreys, respectfully pray for the

entry of a judgment against Defendant, SCTC, for monetary damages in an amount to be

determined at trial, plus pre-judgment interest, costs, and for such other and further relief as

this Court deems just, proper, and equitable.

ND F RY TRIAL

Plaintiffs, Richardson, Denny, and Humphreys demand trial by jury on all issues and

counts in this Complaint so triable as a matter of right.

DATED this September 5, 2018.

9816-9927-6913, v.10

BURRUEZO & BURRUEZO, PLLC

By: 4/Carloy J. Buyruezo, Esa.

CARLOS J. BURRUEZO, ESQ.
Florida Bar Number 843458
carlos@burruezolaw.com
docketing@burruezolaw.com
BERTHA L. BURRUEZO, ESQ.
Florida Bar Number 596973
bertha@burruezolaw.com
LOUIS MONTONE, ESQ.
Florida Bar Number 112096
louis@burruezolaw.com

941 Lake Baldwin Lane, Suite 102
Orlando, Florida 32814
Office: 407.754.2904
Facsimile: 407.754.2905

Attorneys for Plaintiffs, Richardson, Denny, and
Humphreys
Case 6:18-cv-01684-WWB-EJK Document 1-3 Filed 10/09/18 Page 13 of 14 PagelD 27

+ —~,

 

 

 

 

 

 

 

 

EXHIBIT A
CHARGE OF DISCRIMINATION Agency(ies) Charge Number(s):
This form in affected by the Privacy Act of 1574, Sep Privacy Act Statement | pup,
before completing this fom. BEOC
Florida Commission on Human Relations and EEOC
Stone or local Agency, if ary
ef Burruezo & Burrvezo, PLLC
Ms, Keesha Richardson 407.754.2904 Bis:
Street Address City, State and ZIP Code

oo Burruezo & Borrueza, PLLC, 941 Lake Baldwin Lane, Suite 162, Orlande, Florida 32814
Named is the Eouployer, Lebor Organization, Employment Agency, Apprenticeship Coste, or State or Local Government Agency That I believe
‘nore

Disevimainated Apsinst Me or ist ander PARTICULARS below }
Name No. Employees, Members Phone No. (inciede Area Code)
Office of the Seminole County Tax Collector 100+ (4077) 668-1000

 

 

 

 

 

 

 

 

 

 

Street Address City, State and ZIP Code

1101 E. 1* Street, Sanford, FL 32771
9 No. Employees, Members Prone No. (include Area Code) ,
Street Address City, State and ZiP Code
DISCRIMINATION BASED ON (Check appropriate baxfes)) DATES) DISCRIMINATION TOOK PLACE
—-RACE __ COLOR _X_SEX __ RELIGION __& NATIONAL ORIGIN January 2017- May 2017
RETALIATION _X_AGE . DISABILITY __X__ OTHER (Spaify below.) ____ CONTINUING ACTION

 

 

 

THE PARTICULARS ARE (Of additional paper is needed, artached extra sheet{s}}.

Tam a 45-year old African-American female. 1 was employed with the Office of the Seminole County Tax Collector
(SCTC”) from approximately September 1997 through May 12, 2617, most recently, as a Branch Manager,
Throughout my almost 20-year tenure at SCTC, my performance consistently met or exceeded expectations.

At the time of the 2016 election cycle and during my personal time, I attended events held in support of then Tax
Collector, Ray Valdez. Mr. Joel Greenberg (Caucasian male}, the now-elected Tax Collector became aware.
immediately upon his appointment to office, Mr. Greenberg began disregarding my input at round table meetings,
denying me promotions, and assigning me to work extended hours under threat of termination. However, a less
qualified, Caucasian individual was promoted to the position for which 1 applied and another Caucasian Branch
Manager was allowed to voluntary tum down working extended hours without consequences. I complained directly
to Mr. Greenberg and was then terminated in forther retaliation for exercising my rights to free speech during the
election period and based upon my complaints regarding Respondent's unlawful actions. I was replaced by a
younger, Caacasian employee.

I believe I was discriminated against on the basis of my age, gender, and race in violation of Title VI of the Civil

Rights Act of 1964, and the Florida Civil Rights Act of 1992 and terminated in retaliation for exercising my rights to
1

 

 

 
Case 6:18-cv-01684-WWB-EJK Document1-3 Filed 10/09/18 Page 14 of 14 PagelD 28

—,

EXHIBIT A

 

free speech as a citizen upon matters of public concern in violation of “The Constitution of the United States,"
Amendment 1. As a result of Respondent’s unlawful actions, I have suffered an adverse employment action, tangible
job detriment, monetary damages, emotional harm, and pain and suffering.

 

T want this charge filed with the EEOC, Florida Commission on Human Relations,
and the local Agency, if any. I will advise the agencies if I change my address or
telephone mumber end I will cooperate fully with them in the processing of my
charge in secordance with their procedures.

 

 

I declare under penalty of perjury that the above is tnze and correct.

A

 

 

 

  

IME SIS TII-HUG-D
